DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed October 1, 2021, applicant submitted an amendment filed on December 29, 2021, in which the applicant amended and requested reconsideration.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants’ arguments are persuasive and the art rejection has been withdrawn.
The Double Patenting rejection remains for reasons as set forth below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 9, 11, 14, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 11 and 16 of U.S. Patent No. 10/810,472, hereinafter referenced as Malak. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Regarding claims 1, 9 and 17, Malak discloses a method, system and medium, hereinafter referenced a method comprising, at a computer system: 
generating a word embedding model comprising a first plurality of features for words; generating an initial matrix, wherein the initial matrix comprises a plurality of rows comprising a plurality of words from a first data set, and a first plurality of columns comprising the first plurality of features from the word embedding model; determining one or more values indicating a measure of sentiment for the plurality of words in the initial matrix in relation to each of the first plurality of features, wherein the one or more values indicating the measure of sentiment for the plurality of words in the initial matrix in relation to each of the first plurality of features are determined using a convolutional neural network; generating a co-occurrence graph based on the first data set which is used to generate the initial matrix; identifying one or more bigrams in the first data set based on the co-occurrence graph that was generated based on the first data set; determining a set of bigrams in the co-occurrence graph, that was generated based on the first data set, having a highest frequency of occurrence; generating an updated matrix to include a second plurality of features corresponding with the set of bigrams having the highest frequency of occurrence;; for each of the second plurality of features, generating, in the updated matrix, an indication of an occurrence of a bigram 
Regarding claim 3, 11 and 19, Malak discloses a method wherein analyzing the training data comprises labeling each of the data in the training data with a numeric value, wherein the numeric value is based on a positive or negative sentiment associated with the data (claim 2). 
Regarding claims 6 and 14, Malak discloses a method wherein the set of bigrams in the co-occurrence graph having the highest frequency of occurrence among the plurality of words from the first data set are assigned a higher weight than bigrams having a lower frequency of occurrence among the plurality of words from the first data set (claim 3). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657